                                                                USDC-SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC#:
                                                                DATE FILED:      'J---/cY1 /
                                                                                 }-a
BRENDA COLE,

                             Plaintiff,
                                                                 No. 18-CV-1822 (RA)
                        V.

                                                                         ORDER
THE LONG ISLAND RAILROAD
COMPANY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On November 12, 2019, a settlement conference was held before Judge Wang. It has

been reported to this Court that the conference was unsuccessful. Therefore, no later than March

6, 2020, the parties shall file a joint letter updating the Court on the status of the case. If the

parties anticipate filing motions for summary judgment, their letter should include the basis for

the motion(s) and a proposed briefing schedule.

SO ORDERED.

Dated:    February 27, 2020
          New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
